UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4022


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK LEE HOLLOMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:09-cr-00050-WO-1)


Submitted:   September 24, 2010            Decided:   October 15, 2010


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas   N.   Cochran,  Assistant Federal   Public   Defender,
Greensboro, North Carolina, for Appellant.      Terry Michael
Meinecke, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Derrick Lee Holloman pled guilty to interference with

commerce by robbery, in violation of 18 U.S.C. § 1951(a) (2006),

and possession of a firearm by a convicted felon, in violation

of 18 U.S.C. §§ 922(g)(1), 924(e) (2006).                       The district court

sentenced Holloman to 228 months for each count of conviction,

to be served concurrently.                  In this appeal, counsel for Holloman

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    asserting           that   there    are   no   meritorious   grounds    for

appeal, but questioning whether the district court imposed an

unreasonably harsh sentence, in violation of 18 U.S.C. § 3553(a)

(2006).       Holloman did not file a pro se supplemental brief,

although informed of his right to do so.                    The Government elected

not to file an answering brief.

              We    review       a    sentence      for   reasonableness   under    an

abuse-of-discretion standard.                  Gall v. United States, 552 U.S.

38, 51 (2007).            This review requires appellate consideration of

both    the    procedural             and    substantive     reasonableness   of     a

sentence.          Id.     This court must assess whether the district

court     properly         calculated         the    advisory   Guidelines    range,

considered         the     § 3553(a)        factors,      analyzed   any   arguments

presented      by        the    parties,      and    sufficiently    explained     the

selected sentence.               United States v. Lynn, 592 F.3d 572, 576

(4th Cir. 2010) (“[A]n individualized explanation must accompany

                                               2
every sentence.”); United States v. Carter, 564 F.3d 325, 330

(4th Cir. 2009) (same).              In addition, this court presumes a

sentence within a properly determined advisory Guidelines range

is substantively reasonable.              United States v. Allen, 491 F.3d

178, 193 (4th Cir. 2007).

            We     conclude        that     Holloman’s      sentence      is      both

procedurally and substantively reasonable.                   The district court

properly    calculated      Holloman’s        Guidelines    range,   treated      the

Guidelines as advisory, and considered the applicable 18 U.S.C.

§ 3553(a) (2006) factors.           See United States v. Pauley, 511 F.3d

468, 473 (4th Cir. 2007).             Moreover, the district court based

its sentence on its individualized assessment of the facts of

the case.        Carter, 564 F.3d at 328.             Lastly, Holloman has not

rebutted the presumption that his within-Guidelines sentence is

presumptively      reasonable.        Thus,     the   district    court     did   not

abuse its discretion in imposing the chosen sentence.

            As required by Anders, we have reviewed the record and

find no meritorious issues for review.                     Accordingly, we deny

Holloman’s motion to relieve counsel and affirm the district

court’s    judgment.        This    court     requires     that   counsel      inform

Holloman in writing of his right to petition the Supreme Court

of the United States for further review.                   If Holloman requests

that   a   petition    be   filed,    but     counsel    believes    that      such   a

petition would be frivolous, then counsel may move this court

                                          3
for leave to withdraw from representation.          Counsel's motion

must state that a copy thereof was served on Holloman.              We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    4